Citation Nr: 1647862	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  10-22 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for cubital syndrome, right elbow/wrist disability (hereinafter "right elbow/wrist disability") prior to October 14, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from September 1973 to August 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In his May 2010 substantive appeal (via a VA Form 9), the Veteran requested a Board hearing.  However, a May 2011 correspondence reflects the Veteran's desire to withdraw such hearing request.  38 C.F.R. § 20.704(e) (2015).  Therefore, there is no outstanding hearing request. 

In a November 2013 Board decision, the Board denied a rating in excess of 10 percent for the right wrist/elbow disability.  The Veteran subsequently appealed the November 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Order, the Court granted  the parties' May 2014 Joint Motion for Remand (JMR), vacating the Board's November 2013 decision as to the denial of entitlement to a rating in excess of 10 percent for the right wrist/elbow disability and remanded the appeal to the Board for readjudication consistent with the May 2014 JMR. 

In August 2014, the Board remanded the claim for additional development consistent with the May 2014 Court Order. 

In a November 2015 rating decision, the Appeals Management Center (AMC) increased the rating for the right wrist/elbow disability to 20 percent, effective October 14, 2015.  Inasmuch as higher ratings were available for both periods of the staged ratings for the right wrist/elbow disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the increased rating claim for the right wrist/elbow disability before and after October 14, 2015 remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).    

In a March 2016 Board decision, the Board denied the issue of entitlement to a rating in excess of 10 percent for the right wrist/elbow disability prior to October 14, 2015 and a rating in excess of 20 percent thereafter.  The Board also granted the issue of entitlement to a rating in excess of 10 percent for lumbar strain and assigned a 20 percent rating, effective December 15, 2014.  

The Veteran appealed the March 2016 Board decision to the Court.  In a September 2016 Order, the Court granted  the parties' August 2016 JMR, vacating the Board's March 2016 decision as to the denial of entitlement to a rating in excess of 10 percent for the right wrist/elbow disability prior to October 14, 2015 and remanded the appeal to the Board for readjudication consistent with the August 2016 JMR.  The Board's decisions as to the issues of entitlement to a rating in excess of 10 percent for lumbar strain and entitlement to a rating in excess of 20 percent for the right wrist/elbow disability from October 14, 2015 were not disturbed in the September 2016 Court Order. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the instant claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In the August 2016 JMR, the parties determined that the March 2016 Board decision did not provide an adequate discussion addressing testing results from an October 2010 private electroneuromyogram (ENMG) report.  Specifically, the October 2010 ENMG report contains an impression of "compromise of bilateral median nerves at the wrists, consistent with carpal tunnel syndrome" and a finding that "[m]oderately severe myelin and axonal changes are seen bilaterally" with "practically equal involvement overall."  The parties agreed that a remand was necessary for an adequate discussion as to whether the findings from the October 2010 ENMG report warranted an increased rating for the right wrist/elbow disability, to include whether there was evidence of moderate incomplete paralysis of the affected nerve(s).  Moreover, the parties agreed that the Board did not adequately reconcile its finding that the median nerves were the only affected nerves prior to October 14, 2015, with a December 2014 Disability Benefits Questionnaire (DBQ) examination report's finding of mild, bilateral, incomplete paralysis in the ulnar nerves.  As there is no medical opinion of record addressing these deficiencies, in order to assist the Board in resolving the instant claim in light of the August 2016 JMR, a retrospective opinion as to the nature and severity of the right wrist/elbow disability prior to October 14, 2015, specifically considering the noted clinical evidence of record, should be obtained on remand.  

Furthermore, the Veteran should identify any outstanding VA or non-VA treatment records for his claim.  Thereafter, all identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  Return the claims file, to include a copy of this remand, to the December 2014 DBQ examiner for an addendum opinion.  If the examiner who drafted the December 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner should review the claims folder and note such review in the examination report.  After reviewing the claims file, the examiner should offer an opinion as to the following to assist the Board in answering those points raised in the JMR and the September 2016 Court Order.

(a)  After the examiner has reviewed the claims file, the examiner should, to the extent possible, express a retrospective medical opinion concerning the nature and severity of all manifestations of the Veteran's service-connected cubital syndrome of the right wrist/elbow disability prior to October 14, 2015.  

(b)  The examiner should also identify the specific nerve(s) involved and indicate the degree of paralysis (i.e. complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerve(s) prior to October 14, 2015.
 
In answering the above inquiries,  the examiner should specifically consider the following clinical evidence of record:  1) the October 2010 ENMG report containing an impression of "compromise of bilateral median nerves at the wrists, consistent with carpal tunnel syndrome" and a finding that "[m]oderately severe myelin and axonal changes are seen bilaterally" with "practically equal involvement overall"; and 2) the December 2014 DBQ examination report's finding of mild, bilateral, incomplete paralysis in the ulnar nerves.

A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

